      Case 1:19-cv-05672-VSB Document 42 Filed 02/12/20 Page 1 of 4




                                         February 12, 2020

By ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States Courthouse, S.D.N.Y.
40 Foley Square, Room 415
New York, NY 10007

Re:    Michael Grecco Prods., Inc. et al. v. Guardian News and Media LLC,
       No. 1:19-cv-05672-VSB
       Letter in Opposition to Plaintiffs’ Request to Modify Order (ECF No. 37)

Dear Judge Broderick:

        We represent Guardian News and Media LLC (“Guardian”). We write to oppose
Plaintiffs’ (“Grecco”) request to modify Your Honor’s suspension of the case
management plan pending mediation before Magistrate Judge Freeman (ECF No. 34),
and by extension, Magistrate Judge Freeman’s January 8, 2020 Order (ECF No. 37). The
latter Order denied Grecco’s request for discovery and directed the parties to cooperate
“in sharing basic factual information” to facilitate settlement discussions in the upcoming
mediation.

       The parties are set to hold a settlement conference before Magistrate Judge
Freeman tomorrow. See Minute Entry dated Jan. 8, 2020. While we believe tomorrow’s
settlement conference still could be productive, we are concerned that Grecco’s letter
motion today is an attempt to shake out of the mediation proceedings, and divert attention
from Grecco’s failure to provide “basic factual information” to Guardian. This basic
information was the subject of prior telephone conferences with and order by Magistrate
Judge Freeman. See ECF No. 37.

        Grecco Reveals Mediation Exchanges: Grecco’s latest filing opens to the door to
the parties’ confidential mediation discussions. He attaches as exhibits to his letter
motion emails between counsel that address our initial telephone conferences with
Magistrate Judge Freeman, our pre-mediation disclosures and our settlement discussions.
That is not ordinarily accepted practice. But since Grecco has opened the door to it, we
will address it here.

       Grecco Repeatedly Delays Basis Licensing Information: We asked Grecco to
provide information about actual licensing fees for the photo at issue (the “Photo”).
Grecco’s counsel agreed that the offered Web editorial licensing fee for the Photo on
Grecco’s licensing website, www.mgpstockphotos.com, was $1,356 for a “spot” use for
one year and $2,520 for a “half-screen” use for one year. We asked if any such fees were
      Case 1:19-cv-05672-VSB Document 42 Filed 02/12/20 Page 2 of 4



ever actually accepted and paid for. Judge Freeman asked him to inform us of any such
grants. See ECF Nos. 40-4, at 1; 40-6, at 3. That basic information was important since
Guardian had predicated a Fed. R. Civ. P. 68 Offer of Judgment on a 4x multiple of the
Grecco website’s quoted “spot” fee. Mr. Weichsel, Grecco’s counsel, instead provided
us with an expert report contending that alleged use was really a “half page” in size, and
not a “spot.” Nonetheless, Guardian’s Rule 68 offer had exceeded 2x the $2,520 “half-
screen” license offered on Grecco’s website. In a second call with Judge Freeman, we
again asked for evidence of actual licenses at those rates and Judge Freeman again asked
that Grecco provide it. See ECF No. 40-6, at 3. Mr. Weichsel was then and is still
insisting on settlement at $30,000.00. See ECF No. 40-4, at 1. But even a 5x multiple of
the Grecco website’s $2,520 “half-screen” rate would not come close to that.

        Grecco’s “SMPerth” Diversion: On December 31, 2019, Mr. Weichsel informed
us of the appearance of the text of the Guardian article on several third-party websites,
including one named “SMPerth” – but he showed no evidence then that the Photo had
appeared on SMPerth or the other sites. See ECF Nos. 40-2, at 1; 40-5, at 7; compare
ECF No. 1, at 3, 10 (Complaint alleged Guardian use of Photo), with ECF No. 40-5, at 4-
8 (proposed alleged evidence of “syndication”). Earlier on December 31, 2019, in
response to Mr. Weichsel’s prior suggestion of “syndication,” we had told him that
Guardian had found no indication the its licensing department had “syndicated” or
licensed the Photo. See ECF No. 40-2, at 1-2 (email correspondence). We confirmed in
January that Guardian still had found no indication of having “syndicated” the Photo to
third-parties after Mr. Weichsel informed us of SMPerth. See ECF No. 40-4, at 1. In all
events, Mr. Weichsel had not shown us any indication of use of the Photo by SMPerth or
any other third-party site. The Photo did not appear on the SMPerth screen-grab that he
had sent us. See ECF No. 40-5, at 7.

       Grecco Finally Admits to No Actual Licenses at the Rates He Earlier Claimed:
Mere days before the parties’ respective pre-conference statements and joint status report
were due before Magistrate Judge Freeman (see Minute Entry dated Jan. 31, 2020), Mr.
Weichsel sent us two items: 1) An admission that Grecco has not licensed the Photo
through the mgpstockphotos.com website at the website list prices; and 2) a copy of an
image of SMPerth’s use of the Guardian article – this time with a copy of the Photo (see
ECF No. 40-5, at 1).

         We checked again. The Guardian licensing department showed no licenses ever
granted to SMPerth for use of the Photo. Consistent with Guardian’s prior
acknowledgement that it had never licensed the article with the Photo, see ECF No. 40-2,
at 1-2, its further records showed that Guardian had given a non-commercial permission
to use the text of its article to a third-party website but not the Photo. See ECF No. 40-6,
at 1. It appears that the third-party website in question, SMPerth.com, based on a false
representation that it was a non-commercial “developer” user, received Guardian’s Open
Platform API key that would have allowed it to use the text of the article. See
https://open-platform.theguardian.com/access/ (outlining “Open Platform” free




                                             2
      Case 1:19-cv-05672-VSB Document 42 Filed 02/12/20 Page 3 of 4



“Developer” access for “non-commercial usage” of “article text”). 1 Moreover, the
“developer” API key prevents third-party users from obtaining any images hosted on
Guardian’s website larger than a thumbnail resolution. No third-party could have
obtained any high-resolution photo – irrespective of its size – from any Guardian article
with such a non-commercial API key. The apparent use of the Photo by SMPerth could
not have happened with Guardian’s approval; and it could not have happened via the non-
commercial API key.

        No Permission Ever Granted to SMPerth to Use the Photo: The answer to Mr.
Weichsel’s inquiry whether Guardian ever granted to any third party a license to use the
Photo is simple and it is the same answer we provided earlier: No, it did not. Guardian
did not grant to SMPerth any license to use the Photo in conjunction with the article – not
as the Photo was depicted in Mr. Weichsel’s screengrab. What SMPerth did was an
infringement of Guardian’s article, as its website carried advertisements against Guardian
text in violation of the “non-commercial” Developer permission it had obtained.

        Grecco’s attempt to press ahead with discovery on a subject that has been entirely
and several times answered, devoid of any support, is merely an attempt to sabotage
tomorrow’s mediation conference and to divert attention from Grecco’s failure to show
actual licenses that he represented he had earned. His latest filing demonstrates his
unwillingness to participate in good-faith mediation discussions. He makes unsupported
allegations about licenses that do not exist on the literal eve of tomorrow’s scheduled
mediation conference.

       Meanwhile, Grecco still refuses to share “basic factual information” that Guardian
requested six months ago, and that the Magistrate Judge Freeman ordered Grecco to
produce in her January 8, 2020 Order. See ECF No. 37; ECF No. 40-6, at 3.

       Even with the recent admission that he had no licenses at the rates posted on his
website, Grecco continues to withhold “basic factual information” as to whether he ever
licensed the Photo through the mgpstockphotos.com website to any third party at any
rate.

       Grecco continues to withhold other “basic factual information” that would show
whether a purported $12,500 “license” in 2015 from Grecco to a Business Insider website
was in fact part of a settlement agreement and not as a stand-alone license made in the
normal course of business. See, e.g., ECF No. 40-5, at 2.

       In the face of Grecco’s failure to share “basic factual information,” it is all the
more difficult for Guardian and the Court to engage in meaningful settlement discussions.
Rather than participate in good faith, Grecco now actively seeks to derail any prospect of
meaningful mediation discussions. That will ramp up Guardian’s costs and force it to


1Guardian’s Terms & Conditions for the use of a non-commercial API key expressly
prohibit commercial use of its content. See, e.g., Terms and conditions,
https://www.theguardian.com/open-platform/terms-and-conditions, at ¶8(b).

                                            3
      Case 1:19-cv-05672-VSB Document 42 Filed 02/12/20 Page 4 of 4



settle at a higher amount – not because of the good faith value of the claim, but purely
because of the higher cost of defense. This is a common tactic of plaintiffs in photo
infringement cases.

        The Court should deny Grecco’s discovery demand. We still hope to resolve the
matter via mediation. That is still to us the most reasonable way to deal with the claim –
to seek out some objectively fair basis for settlement. If Grecco’s case does not settle
then, needless to say, we can revisit discovery.

                                             Respectfully submitted,

                                             /s/ David S. Korzenik
                                                 David S. Korzenik

cc:    Counsel of Record, by ECF
       Hon. Debra C. Freeman, U.S.M.J., by fax




                                             4
